Citation Nr: 1136506	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  11-06 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from January 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the RO framed the issue on appeal as being limited to PTSD, the Board has recharacterized the issue to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has PTSD due to an incident in service during which a civilian threatened to kill him with a rifle outside of a pub near the El Toro Marine Corps Base.  

The medical evidence of record shows that the Veteran has been diagnosed with PTSD and major depression.  The PTSD has been associated with the alleged in-service stressor.

In his April 2009 claim for benefits, the Veteran indicated that the incident had occurred on November 13, 1977.  In support of his claim, he submitted a statement from retired gunnery sergeant W. C., who indicated that they later learned that the assailant had been released from a mental hospital the day before and the police had taken him away.  In a June 2009 statement, the Veteran indicated that the incident had occurred on September 13, 1977, that he had reported it to the barrack sergeant, and that gunnery sergeant W. C. had witnessed it.  In an August 2009 statement, the Veteran indicated that the incident had occurred in November 1977.  Lastly, in a September 2010 statement, he identified the pub as Peyton Place.

In an attempt to verify the Veteran's alleged stressor, the RO contacted the Irvine Police Department and asked for a report of a marine being threatened by a civilian with a rifle on September 13, 1977, at Peyton Place.  The Irvine Police Department replied that there was no record of the incident.

To ensure due process, the Board finds that another attempt to verify the Veteran's stressor is warranted.  In this regard, in its request for information, the RO limited the date of the incident to September 13, 1977.  However, the Veteran indicated in April and August 2009 statements that the incident had occurred on November 13, 1977.  Thus, the Board observes that the search should encompass the entire months of both September and November 1977.  Additionally, the search should be further broadened to include any report of an assault with a deadly weapon at a pub near the El Toro Marine Corps Base.

If the above search verifies the event in question, then the RO should then schedule the Veteran for a VA examination to determine whether he has a psychiatric disorder, to include PTSD, related to service.

Lastly, the Veteran has indicated that he has been receiving treatment from the Goldsboro Psychiatric Clinic since March 2009.  Although he has already submitted a report from this facility for treatment in March 2009, the RO should attempt to obtain all of his treatment records since that time.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding records of treatment from the Goldsboro Psychiatric Clinic since March 2009.

2.  Contact the Irvine Police Department and ask for a copy of any report of an assault with a deadly weapon at a pub near the El Toro Marine Corps Base between September and November 1977, specifically, a man assaulting a marine with a rifle at Peyton Place.  

3.  If and only if the above action verifies the stressor in question, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder, to include PTSD.  The claims file should be made available to and reviewed by the examiner prior to the examination.  All necessary tests should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found, to include PTSD.  The examiner should specifically state whether the Veteran meets the diagnostic criteria for PTSD.  If so, the examiner should express whether the alleged stressor is adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the alleged stressor.

For any psychiatric disorder other than PTSD that is diagnosed, the examiner should specifically state whether it is at least as likely as not that the disorder is related to active service.

The rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

